



EXHIBIT 10.1


SEVERANCE AGREEMENT AND GENERAL RELEASE


The parties to this Severance Agreement and General Release ("Agreement") are A.
Schulman, Inc., a Delaware corporation (“Company”), its affiliates, parents,
successors, predecessors, and subsidiaries, (hereinafter collectively referred
to as "Company"), and Bernard Rzepka, an employee of Company, (hereinafter
referred to as "Employee").


In consideration of the mutual promises set forth herein, Employee and the
Company agree as follows:


1.
The Employment Agreement (the “Employment Agreement”) between the Parties dated
December 31, 2014 shall be terminated effective September 24, 2016. The Employee
received proper notification of the termination of the Employment Agreement and
employment.



2.
The parties agree that no other contractual relationships (managing director
relationships or employment relationships) shall continue to exist between the
Employee and the Company (including, but not limited to any affiliates in
Germany such as A. Schulman Europe GmbH & Co KG and A. Schulman GmbH) upon
conclusion of this Agreement. In case such contractual relationships still exist
under the applicable national law, irrespective of their legal foundation, they
shall be terminated with immediate effect upon conclusion of this Agreement. A.
Schulman, Inc. is authorized in this respect to issue and accept all
declarations of intent necessary for termination of any contractual
relationships still in existence on behalf of all the undertakings affiliated
with A. Schulman, Inc.



3.
The Employee shall resign with immediate effect from all his offices as managing
director and other positions at other undertakings or organizations that he has
assumed in the interests and at the request of the Company or the undertakings
affiliated with the Company (including, but not limited to any office at
affiliates in Germany such as A. Schulman Europe GmbH & Co KG and A. Schulman
GmbH) . The Employee shall provide copies of the declarations to be made in this
context to the Company without delay.



4.
Employee was relieved of his duties as President and Chief Executive Officer of
the Company effective August 18, 2016 and the last day of employment with the
Company is September 24, 2016 (the “Separation Date”).



5.
The Company will:



a.
Pay Employee the amount of One Million Seven Hundred Six Thousand Dollars
($1,706,000.00), less all appropriate and applicable taxes and deductions, in
accordance with Section 9.2(a) of the Employment Agreement (“Severance Pay”).
Payments will be made as follows: (i) on the first regular payday following
March 25, 2017, an amount equal to $426,500, and (ii) 36 equal semi-monthly
installments of $35,541.67 in accordance with the Company’s normal payroll
procedures commencing on the first regular payday following March 25, 2017. In
the event of a change in control (within the meaning of Section 409A of the
Internal Revenue Code and its regulations (“Section 409A”)) during the time
Employee is receiving Severance Pay, the parties will in good faith consult with
Deloitte and Touch LLP to determine whether any or all of the remaining
Severance Pay payments can be accelerated without violating Section 409A. In the
event such acceleration is possible, the Company will accelerate the remaining
Severance Pay payments.






--------------------------------------------------------------------------------







b.
Pay Employee in accordance with Section 9.2(b) of the Employment Agreement, two
lump sum payments each equal to Eight Hundred Fifty Three Thousand Dollars
($853,000.00), less all United States’ withholding deductions for applicable
federal, state and local income and employment taxes and any applicable court
authorized support withholdings (the “Bonus Payment”). The first Bonus Payment
will be paid on the first regular payday following March 25, 2017 and the second
Bonus Payment will be paid on the first regular payday following October 31,
2017.



c.
Vest on a pro-rata basis grants of Time-Based Awards dated January 13, 2014,
January 9, 2015, and January 13, 2016, in accordance with Section 9.2(c) of the
Employment Agreement and the terms and conditions of the applicable award
agreement and the long-term incentive plan under which the grants were awarded.



d.
Vest on a pro-rata basis, in accordance with Section 9.2(d) of the Employment
Agreement, grants of Performance-Based Awards dated January 13, 2014, January 9,
2015, and January 13, 2016. The Performance-Based Awards will be settled on the
third anniversary of the date of each such grant and, subject to achievement of
the performance criteria for each Performance-Based Award and then only to the
extent of such achievement in accordance with the terms and conditions of the
applicable award agreement and the long-term incentive plan under which the
grants were awarded.



e.
Engage and pay Deloitte & Touche LLP for tax advisory and tax return preparation
services related directly to Employee’s employment with the Company and the
separation therefrom, during the period from the date of this Agreement through
the fourth anniversary hereof. This specific benefit is being provided as
contemplated generally by Section 10.4 of the Employment Agreement, which in
relevant part provides that the Company shall pay to the Employee all
professional fees and expenses incurred by the Employee (including specifically
legal, accounting and tax advisory fees) (i) in seeking in good faith to obtain
or enforce any benefit or right provided by this Agreement, or (ii) in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder.



f.
Pay on behalf of Employee twelve (12) monthly payments of COBRA premiums to
provide continuation of life, medical and dental insurance for a period of
twelve (12) months from the Separation Date. If provided, Employee is required
to pay Employee’s portion of the medical, dental and life premiums in the same
amount as if Employee was an active employee of the Company, and Employee
authorizes Company to deduct the total cost of Employee’s portion of the
medical, dental and life insurance premiums from the Severance Pay.



g.
Reimburse Employee for any loss incurred in connection with the sale of
Employee’s primary residence in the United States in the amount, if any, that
the proceeds from such sale, less reasonable selling expenses and commissions
not to exceed $38,000, are less than $680,000, so long as such sale occurs no
later than eighteen (18) months from the date of this Agreement. In addition,
reimburse Employee in an aggregate amount not to exceed Seventy-Five Thousand
Dollars ($75,000) for reasonable transition-related expenses incurred by
Employee, including but not limited to school tuition transition costs, attorney
fees, automobile lease cancellation, provided that Employee provide the Company
with documentation verifying each such transition-related expense as a condition
to reimbursement. The Company will also reimburse






--------------------------------------------------------------------------------





Employee for reasonable business related expenses incurred by Employee during
his employment provided that Employee provides the Company with documentation
verifying each such business related expense as a condition to reimbursement.


h.
Provide Employee outplacement services as determined upon the mutual agreement
of the parties.



i.
The consideration set forth in subparagraphs (f) through (h) above shall be
conditioned upon receipt from Employee of all tax equalization payments as
determined in good faith by the Company.



j.
The consideration set forth in subparagraphs (a) through (h) above shall be
collectively referred to in this Agreement as the “Severance Payment.”



6.
In order to assist in Employee’s repatriation to Germany, if Employee determines
that employment with an A. Schulman company is required for participation in
Germany’s programs related to social security, retirement and/or health benefits
after the Effective Date, then tetra-DUR Kunststoff-Produktion Gmbh
(“tetra-Dur”), which is an affiliated company to A. Schulman, Inc., offers the
Employee an employment relationship. Employee shall notify Employer within
thirty (30) days of the Effective Date of his desire to establish such
employment relationship. The employment relationship shall be agreed for a
fixed-term of 6 months. The position shall be Consultant, Engineered Composites,
EMEA. During the term of the employment relationship with tetra-Dur, Employee
shall be entitled to 6,000 EUR per month, less all withholding deductions under
the applicable national law. Payments are to be made by tetra-Dur. The details
are outlined in the employment offer delivered contemporaneously with this
Agreement.



7.
Employee acknowledges that Employee is not otherwise entitled to any other
compensation, bonus, commission, employee pension or welfare benefit, or any
other fringe benefit from the Company except as set forth in this Agreement and
except as expressly provided by the terms of any Company employee benefit plans
(including but not limited to the Company’s Profit Sharing Plan, Nonqualified
Profit Sharing Plan and the Pension Plan "Versorgungsordnung der A. Schulman
GmbH, Kerpen"). Employee further acknowledges that Employee is receiving the
consideration solely in exchange for the promises in this Agreement.



Due to Employee’s employment with European entities from December 1, 1992
through December 31, 2014, the Employee has acquired a non-forfeitable
expectancy for benefits from the company pension plan pursuant to the Pension
Plan "Versorgungsordnung der A. Schulman GmbH, Kerpen", about which the Company
will provide information at The Employee's request pursuant to the German
Company Pensions Act (Betriebsrentengesetz -BetrAVG). The amount and the
maturity date of the pension to be claimed by the Employee are governed by the
provisions of the Pension Plan and the provisions of the German Company Pensions
Act (Betriebsrentengesetz - BetrAVG), particularly section 2 of the Company
Pensions Act (Betriebsrentengesetz - BetrAVG). The parties agree that the
relevant termination date for the calculation of the benefits under the Pension
Plan "Versorgungsordnung der A. Schulman GmbH, Kerpen" is December 31, 2014.


8.
Employee understands that Employee must, if Employee has not already, return to
Company, all property belonging to Company, including but not limited to
keycard, computer equipment, files, records, computer access codes, computer
software, business plans, instruction manuals and any other






--------------------------------------------------------------------------------





property which Employee has prepared or helped to prepare in conjunction with
Employee's employment with Company.


9.
Employee expressly acknowledges that the termination of the Employment
Agreement, which is attached as Exhibit A, shall not affect or prejudice any
provisions of the Employment Agreement which are expressly or by implication
provided to continue in effect after a termination, including Section 13
entitled “Confidentiality; Non-Competition Agreement and Non-Solicitation.”



10.
Employee specifically covenants and agrees not to, directly or indirectly, make
or cause to be made to anyone any statement, orally or in writing, criticizing
or disparaging the Company with respect to Employee’s employment with the
Company. Employee specifically covenants and agrees not to, directly or
indirectly, make or cause to be made to anyone any statement, orally or in
writing, criticizing or disparaging the Company, or commenting in a negative
fashion on the operations or business reputation of the Company.



GENERAL RELEASE OF ALL CLAIMS


11.
In consideration of the Severance Payment set forth in Paragraph 5 Employee
agrees to release Company, any related organizations, and the employees,
officers, agents and shareholders of any of them, hereinafter referred to
collectively as "Releasees," from all claims or demands Employee may have based
on Employee's employment with Company or the termination of that employment
including, without limitation, any claims for compensation, wages, including
overtime and vacation, or benefits except for those provided under Paragraph 5
of this Agreement. Notwithstanding the foregoing, no such release shall
constitute a waiver of, or in any manner restrict or limit: (i) Employee's
rights of indemnification relating to his status as an officer and/or director
of the Employer, whether arising under Delaware law, contractually, or under
Employer's insurance coverage, or (ii) Employee’s rights as a shareholder,
except that Employee waives any right to engage in any litigation as a
shareholder, whether as a class action participant or on a derivative basis,
based on alleged acts or omissions during his employment.



12.
This General Release includes, but is not limited to, actions arising under the
Age Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act of 1990, 29 U.S.C. §§621, et seq., which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§2000(e) et seq., which prohibits discrimination in employment based on
race, color, national origin, religion, disability, ancestry or sex; the
Americans with Disabilities Act, 42 U.S.C. §§12101 et seq., which prohibits
discrimination against the disabled; the Employee Retirement Income Security
Act, 29 U.S.C. §§1000 et seq.; the Worker Adjustment and Retraining Notification
Act (WARN), 29 U.S.C. §§2101, et seq., as amended; Ohio Revised Code Section
4112.01 et seq.; the statutory and common law of Ohio, or any other federal,
state or local human rights, civil rights, or other laws, rules and/or
regulations, public policy, contract or tort laws, or any claim arising under
the common law, or any other action against the Company based upon any act,
omission, transaction, conduct or occurrence up to and including the date of the
execution of this Agreement and General Release. It also includes, without
limitation, any claims for compensation, wages or benefits except for those
provided herein.



13.
Employee represents that Employee has not and will not commence, maintain, or
file any lawsuits against Releasees with any local, state or federal court.
Employee further represents that if Employee does file such a lawsuit, Employee
will not oppose any motion to dismiss filed by Releasees based upon the release.
Employee further represents that if any federal, state or local administrative
agency






--------------------------------------------------------------------------------





assumes jurisdiction over any complaint or charge against Releasees, Employee
will request withdrawal of such charge or complaint and refuse any benefits
derived therefrom. The parties entered into this Agreement to fully and finally
resolve any and all issues relating to Employee’s employment and termination of
his employment. Employee agrees that the covenant not to sue contained in this
Agreement and General Release shall not operate to preclude any action
challenging the enforceability of this release as to claims asserted under 29
U.S.C. Section 621 et seq. This General Release excludes (a) any rights which
may not be legally waived, (b) Employee’s rights under this Agreement, or (c)
Employee’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or other government agency; provided, however, that if
Employee files such a charge relating to any act or failure to act that occurred
before Employee signed this Agreement, and/or if the EEOC or any such agency
institutes a suit or other proceeding against any of the Releasees on Employee’s
behalf based on any such act or failure to act, Employee shall not seek or
accept any legal, equitable, or monetary relief in connection with any such
charge, suit, or proceeding.


14.
If Employee breaks Employee’s promise in Paragraph 13 of this Agreement and
files a lawsuit based on legal claims that Employee has released, Employee will
pay for all costs incurred by Company, any related organizations or the
officers, employees, agents or shareholders or any of them, including reasonable
attorneys' fees, in defending against the Employee's claim. Further, if Employee
is in material breach of any of the provisions of this Agreement, in addition to
any other damages that Company may have against Employee for breach of this
Agreement, Employee will be required to repay all payments received hereunder to
Company within ten (10) days of Employee's breach hereof.



15.
Other than as expressly set forth in Paragraph 6 of this Agreement, Employee
also waives, releases and forgoes any claimed right or opportunity to seek
reemployment, reinstatement, or new employment with the Company, at any
location, now or in the future and Employee shall not apply for nor seek in any
way to be reinstated, re-employed or hired by the Company in the future.



16.
The parties agree and acknowledge that this Agreement is not and shall not be
construed as an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed to one party by the other, except as
contemplated by this Agreement, and that Company has entered into this Agreement
solely for the purpose of providing a mutually agreeable conclusion of
Employee's employment relationship with Company.



17.
This Agreement shall be governed and interpreted in all respects by the laws of
the State of Ohio.



18.
In the event of any differences of opinions or disputes, between Employee and
Company, with respect to the construction or interpretation of this Agreement or
the alleged breach thereof, which cannot be settled amicably, such disputes
shall be submitted to and determined by arbitration before a single arbitrator
in the City of Akron, Ohio, in accordance with the rules of the American
Arbitration Association, and judgment upon the award shall be final, binding and
conclusive upon the Parties and may be entered in the highest court, state or
federal, having jurisdiction.



19.
The provisions of this Agreement are severable, that is, if any provision of
this Agreement is adjudicated invalid or unenforceable, the remaining provisions
will remain valid and enforceable.



20.
If the Company or any successor in interest resulting from a change in control
of the Company fails to perform any of its obligations under this Agreement, the
Company or its successor will pay for all costs incurred by Employee, including
reasonable attorneys' fees, in enforcing Employee's rights hereunder. Such
payments shall be made within ten (10) business days after delivery of the
Employee's






--------------------------------------------------------------------------------





written requests for payment accompanied with such evidence of fees and expenses
incurred by Employee as the Company or its successor reasonably may request.


21.
Employee understands that Employee has up to twenty-one (21) days to review and
consider this Agreement. Employee has been advised by Company to consult with
legal counsel at his own expense, before signing. If the Employee should elect
to sign this Agreement in less than twenty-one (21) days, Employee expressly
waives Employee's right to the full twenty-one (21) day period to review and
consider this Agreement.



22.
Employee further understands that Employee may revoke the Agreement at any time
during the seven (7) day period following Employee’s signing of the Agreement.
Thus, this Agreement shall not become effective until the eighth (8th) day
following the date on which it is signed by Employee (“Effective Date”).
Employee further understands that, if Employee fails to sign the Agreement or
revokes the Agreement, Company shall have no obligation to provide the Severance
Payment to Employee pursuant to this Agreement. Revocation shall be delivered to
the Chief Human Resources Officer, A. Schulman, Inc., 3637 Ridgewood Road,
Fairlawn, OH 44333. Employee understands and agrees that such notice of
revocation must be delivered no later than 4:00pm local time on the eighth (8th)
day following Employee’s execution of this Agreement.



23.
Employee agrees that this Agreement embodies the entire agreement between the
Company and Employee, that this Agreement cannot be modified except by a written
agreement, and that Company has made no other representations except those set
forth in this Agreement to induce Employee to agree to the Agreement. Employee
acknowledges that Employee has carefully read this Agreement, is fully familiar
with its contents and understands its provisions. Employee signs this Agreement
with an understanding of its significance, and intending to be bound by its
terms. Employee agrees that this Agreement is written in a manner such that
Employee understands it and has been signed knowingly and voluntarily.



24.
Employee has been notified of the fact that reliable information on the social
security implications of this Agreement, including any implications for any
entitlement to unemployment, health or other social security benefits, can be
provided only by the competent social security institutions in accordance with
the applicable national law. Reliable information as to the tax implications of
this Agreement can be provided only by the competent tax authority. Employee
confirms that he was represented by a lawyer when concluding this Agreement.
Employee confirms that any liability caused by this Separation Agreement for
Employee in terms of social security or tax law is the sole responsibility of
the Employee.



25.
Upon execution, please return the signed Agreement to: Chief Human Resources
Officer, A. Schulman, Inc., 3637 Ridgewood Road, Fairlawn, OH 44333.



PLEASE READ THIS DOCUMENT CAREFULLY. IT IS A LEGAL DOCUMENT. IT INCLUDES AN
AGREEMENT BY EMPLOYEE TO GIVE UP ALL KNOWN AND UNKNOWN CLAIMS AGAINST A.
SCHULMAN, INC., ITS SUCCESSORS, SUBSIDIARIES AND AFFILIATES AND ALL DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS OF SUCH ENTITIES.







--------------------------------------------------------------------------------





BERNARD RZEPKA




/s/ Bernard Rzepka_______________
Signature




October 14, 2016_________________
Date
A. SCHULMAN, INC.




/s/ Andreas Guenther_____________
Name




Chief Human Resources Officer_____
Title




October 17, 2016________________
Date








--------------------------------------------------------------------------------









EXHIBIT A
EMPLOYMENT AGREEMENT




[omitted for filing purposes]









